United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Litchfield, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0042
Issued: April 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 8, 2018 appellant, through her representative, filed a timely appeal from an
August 15, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an occupational disease in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On March 26, 2015 appellant, then a 51-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that constant grasping and handling of mail caused severe wrist and
arm pain. She indicated that she first became aware of the disease and its relationship to factors
of her federal employment on February 6, 2015. On the reverse side of the claim form the
employing establishment indicated that appellant was last exposed to the conditions alleged to
have caused her disease on March 26, 2015 and that she had not stopped work.
In a development letter dated March 30, 2015, OWCP informed appellant that further
information was necessary to establish her claim. It informed her that her statement that the cause
of the injury was constant grasping and handling of mail was merely a general description. OWCP
advised appellant that she must provide a detailed description of the specific work factors that
caused her injury. It afforded her 30 days to submit the necessary evidence. Appellant did not
respond.
By decision dated April 30, 2015, OWCP denied appellant’s claim. It found that the
evidence of record was insufficient to establish that the employment factors occurred as described
because grasping and handling mail was a general description of employment duties. OWCP
further noted that to meet her burden of proof appellant would have to submit medical evidence
establishing causal relationship between a diagnosed medical condition and established
employment factors.
On May 13, 2015 appellant requested reconsideration of OWCP’s April 30, 2015 decision
and submitted medical evidence.
By decision dated August 5, 2015, OWCP denied modification of the April 30, 2015
decision because appellant had not provided a detailed description of the work factors that she
believed caused her current medical condition.
On July 26, 2016 appellant, through counsel, requested reconsideration of OWCP’s
August 5, 2015 decision and submitted additional medical evidence.
By decision dated March 24, 2017, OWCP denied modification of the August 5, 2015
decision. It found that appellant had not responded to the factual development questionnaire or

3

C.L., Docket No. 17-1137 (issued September 14, 2017).

2

submitted a statement explaining the specific work factors or activities that she alleged caused or
aggravated her diagnosed conditions.
On May 3, 2017 appellant filed a timely appeal to the Board.
By decision dated September 14, 2017, the Board affirmed OWCP’s March 24, 2017
decision, finding that appellant had not met her burden of proof to establish an occupational disease
in the performance of duty because she failed to provide a factual statement identifying the factors
alleged to have caused her diagnosed conditions.
On January 10, 2018 appellant, through counsel, requested reconsideration. Counsel
submitted additional medical evidence along with the request.
By decision dated January 26, 2018, OWCP declined appellant’s reconsideration request,
finding that the evidence submitted was insufficient to warrant review of its September 14, 2017
decision. Specifically, it indicated that the evidence submitted was irrelevant or immaterial and
thus had no bearing on the underlying issue. OWCP again reiterated that appellant had not met
the requirements to establish that she sustained an injury in the performance of duty.
On March 23, 2018 appellant, through counsel, requested reconsideration of OWCP’s
January 26, 2018 decision.
Along with her request for reconsideration, appellant submitted an undated and unsigned
statement. She noted that she had been a mail carrier for 23½ years, and her duties consisted of
casing mail, pulling and placing mail into trays, loading mail into a big “buggy,” sorting parcels,
loading everything into her vehicle, and delivering mail. Appellant indicated that she grasped,
handled, and held mail with her left hand most of the day.
By decision dated August 15, 2018, OWCP denied modification of its September 14, 2017
decision, finding that the evidence submitted was insufficient because appellant had not provided
a detailed description of the employment factors or conditions that she believed caused or
adversely affected the condition for which she claimed compensation.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally

4

Supra note 2.

5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained an occupational disease in the performance of duty.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s March 24, 2017 decision because the Board
has already considered this evidence in its September 14, 2017 decision, and found that it was
insufficient to establish her claim. Findings made in prior Board decisions are res judicata absent
any further review by OWCP under section 8128 of FECA.9 The Board will, therefore, not review
the evidence addressed in the prior appeal.
Following the Board’s review of the case, appellant submitted an undated and unsigned
statement. In her statement, she related in general terms her daily employment duties and length
of federal employment. However, appellant still did not clearly identify specific employment
factors, such as repetitive movements performed and weights lifted. The only explanation
provided pertaining to her employment duties was generalized and vague. By failing to describe
the employment-related factors and circumstances surrounding the alleged injury, appellant has
not established that the occupational exposure occurred as alleged.10 As the Board explained in
the prior decision, it is important that appellant provide that factual statement identifying the
factors alleged to have caused the diagnosed conditions so that the medical evidence can be
evaluated to determine whether the employment factors identified by the claimant were the

6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

S.S., Docket No. 17-1106 (issued June 5, 2018); see H.G., Docket No. 16-1191 (issued November 25, 2016).

10

See T.B., Docket No. 18-1214 (issued January 29, 2019); P.T., Docket No. 14-0598 (issued August 5, 2014).

4

proximate cause of the alleged condition.11 As she failed to provide this information, appellant
has not met her burden of proof.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

Supra note 3.

12

Id.

5

